UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-30695 (Commission file number) ARVANA INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0618509 (IRS Employer Identification No.) Suite 888, 700 West Georgia Street, Vancouver, BC (Address of principal executive offices) V7Y 1G5 (Zip Code) 604 568-4424 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No þ (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þNo ¨ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 2, 2010 there were 1,060,119 shares of common stock outstanding. PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosure About Market Risk 12 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 17 2 Item 1.Financial Statements Arvana Inc. and Subsidiaries (A Development Stage Company) Condensed Consolidated Balance Sheets (Expressed In US Dollars) September 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Equipment, net (Note 3) - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities Accounts payable and accrued liabilities $ $ Note payable Loans payable stockholders (Note 4) Loans payable (Note 4) - Amounts due to related parties (Note 4) Stockholders' deficiency Common stock, $.001 par value 5,000,000 shares authorized 1,060,119shares issued and outstanding at September 30, 2010 and at December 31, 2009 (Note 5) Additional paid-in capital Deficit ) ) Deficit accumulated during the development stage ) Less: Treasury stock - 177,085 common shares at September 30, 2010 and at December 31, 2009 ) ) Total stockholders’ deficit ) ) Total liabilities and deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Arvana Inc. and Subsidiaries (A Development Stage Company) Condensed Consolidated Statement of Operations For the Three Months and Nine Months Ended September 30, 2010 and 2009 (Expressed in US Dollars) (Unaudited) Cumulative Amounts from the Beginning of the Three Months Ended Nine Months Ended Development Stage on September 30, September 30, January 1, 2010 to September 30, 2010 Operating expenses General and administrative $ Depreciation - 75 Total operating expenses Loss from operations ) Interest expense ) Net loss ) Other comprehensive income (loss): Foreign exchange gain (loss) Comprehensiveloss $ ) $ ) $ ) $ ) $ ) Per share information - basic and fully diluted: Weighted average shares outstanding Net loss per share $ ) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Arvana Inc. and Subsidiaries (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Expressed In US Dollars) (Unaudited) Cumulative amounts from the beginning of the For the nine months ended development stage on September 30, January 1, 2010 to September 30, 2010 Cash flows from operating activities Netloss for the period $ ) $ ) $ ) Items not involving cash: Depreciation and amortization Unrealized foreign exchange ) ) Changes in non-cash working capital: Accounts payable and accrued liabilities Amounts due to related parties ) Net cash used in operations ) ) ) Cash flows from financing activities Proceeds of loans payable Repayments of loans payable - ) - Net cash provided by financing activities Increasein cash Cash , beginning of period Cash, end of period $ $ $ Supplementary information Cash paid for interest $
